Citation Nr: 1200689	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran appeared for a Travel Board hearing in October 2010.  A transcript of this hearing has been associated with the claims file.

In the appealed July 2009 rating decision, the RO also granted service connection for tinnitus and assigned a 10 percent evaluation, effective September 25, 2008.  The Veteran's August 2009 Notice of Disagreement and the December 2009 Statement of the Case did not address tinnitus.  The Veteran did, however, refer to tinnitus in his January 2010 Substantive Appeal.  Upon inquiry from the RO, however, the Veteran confirmed in April 2010 that the appeal did not include any issue (e.g., a higher initial evaluation or earlier effective date claim) concerning tinnitus.

The issue of entitlement to an initial compensable evaluation for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

During the October 2010 hearing, the Veteran withdrew the claim for service connection for type II diabetes mellitus.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the claim for service connection for type II diabetes mellitus.  Board Hearing Tr. at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the claim for service connection for type II diabetes mellitus is dismissed.


REMAND

The Veteran seeks an initial increased evaluation for bilateral hearing loss and entitlement to TDIU.  Before the Board can adjudicate these claims on the merits, additional development is required.

In conjunction with his appeal, the Veteran was afforded a VA audiological examination in May 2009.  During his October 2010 Travel Board hearing, however, he requested a new VA examination and indicated that his hearing problems had recently worsened.  Board Hearing Tr. at 3-4.  Given the Veteran's allegations of worsening since his most recent VA examination a new examination is required on remand.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  

The record reflects the Veteran receives audiology treatment at the Detroit VA Medical Center (VAMC).  The most recent treatment records from the Detroit VAMC in the Veteran's claims file date from May 2009.  On remand, updated treatment records from that facility should be obtained.

One of the Veteran's specific complaints during his Travel Board hearing was that he had lost his job as an engineer on account of his hearing loss and that such disability precluded him "from applying for other jobs."  Board Hearing Tr. at 8.  The Board views this statement as raising a claim for TDIU, as it appears the Veteran is claiming that hearing loss precludes employment.  The United States Court of Appeals for Veterans Claims has held that a claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  This matter warrants additional development and adjudication on appeal and is inextricably intertwined with the initial evaluation claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  




Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter as to the claim of entitlement to TDIU.  

2.  Obtain the Veteran's treatment records from the Detroit VAMC for the period from May 2009 to the present.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Then consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, complete any development deemed necessary, including further development regarding the Veteran's employment history and obtaining additional medical evidence or a medical opinion.

4.  Afford the Veteran a VA audiological examination, with an appropriate examiner who has reviewed the claims file in conjunction with the examination.  The examination must include pure tone threshold (in decibels) and Maryland CNC testing.  Based upon the examination findings, the claims file review, and the Veteran's own contentions, the examiner must address the functional effects of bilateral hearing loss on daily life and social and occupational functioning.  All opinions must be supported by a complete rationale in a typewritten report.

5.  Then readjudicate the claims for an initial compensable evaluation for bilateral hearing loss and TDIU.  If either determination is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


